Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 1 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 2 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 3 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 4 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 5 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 6 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 7 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 8 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 9 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 10 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 11 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 12 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 13 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 14 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 15 of 17
Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 16 of 17
                 Case 1:18-cv-02292 Document 1-2 Filed 10/03/18 Page 17 of 17

                                    AFFIDAVIT OF PROCESS SERVER                                                 RECEIVED .
                                                                                                    SUPERIOR COURT OF THE
                                                                                                      nlc-'R'f"- n1C'.:' P(«l·- 11~,;:~U\.
                                                                                                    . U ·JI '«!.; [ ,_,,        ·.    ,. '·'
                                      Superior Court of the District of Columbia
                                                   Civil Division
                                                                                                     201BSEP 15 Pt-r I: 18

Mohammad Moaddab, DDS                                         Attorney: Christopher G. Hoge
               Plaintiff(s),                                  Crowley Hoge & Fein, P.C.
                                                              1730 Rhode Island Ave., NW
VS.
                                                              Washington DC 20036

Nationwide Mutual Insurance Co.
               Defendant(s).                                        I llll II Ill 111111111111111111111111111111
                                                                                   .;.;233357.;o;



Case Number: 2018CA006095B

Legal documents received by Same Day Process Service, Inc. on 09/14/2018 at 11 :41 AM to be served upon
Nationwide Mutual Insurance Co., by serving Corporation Service Company at 1090 Vermont Ave., NW, #430,
Washington, DC 20005

I, B. Tony Snesko, swear and affirm that on September 14, 2018 at 1:07 PM, I did the following:

Served Nationwide Mutual Insurance Co., by serving Corporation Service Company by delivering a conformed
copy of the Summons; Complaint; Information Sheet; Initial Order and Addendum to Linsey Magalis as
Authorized Agent of Nationwide Mutual Insurance Co., by serving Corporation Service Company at 1090
Vermont Ave., NW, #430, Washington, DC 20005.

Description of Person Accepting Service:
Sex: Female Age: 27 Height: 5ft0in-5ft4in Weight: 100-130 lbs Skin Color: Caucasian Hair Color: Brown

Supplemental Data Appropriate to this Service:




I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.                  ·




Same Day Process Service, Inc.
1413 K St., NW, 7th Floor
Washington DC 20005

(202)-398-4200

Internal Job ID: 233357
